Citation Nr: 0500653	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-08 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for irritable colon 
syndrome, claimed as due to radiation exposure.
 
2.  Entitlement to service connection for bladder cancer, 
claimed as due to radiation exposure.

3.  Entitlement to service connection for a stomach 
condition, claimed as due to radiation exposure.

4.  Entitlement to service connection for skin cancer, 
claimed as due to radiation exposure.

5.  Entitlement to service connection for a kidney condition, 
claimed as due to radiation exposure.

6.  Entitlement to service connection for hemorrhoids.

7.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of the lumbar spine and cervical 
spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.   

This case comes before the Board of Veterans' Appeals (Board) 
from November 2000 and June 2002 rating decisions issued by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected with respect to the seven issues listed above.

The record indicates that two separate hearings were 
scheduled to be held (one before a Decision Review Officer of 
the RO, and the other, before a Veterans Law Judge of the 
Board, sitting at the RO) in connection with this appeal.  
The veteran cancelled both hearings.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.



REMAND

The record indicates that the veteran was not provided 
adequate notification consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), and pertinent law, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), with respect to the seven 
issues perfected for appellate review.  The Board recognizes 
that the RO's February 2001 letter and Statement of the Case 
addressed VCAA concerns to a certain extent; however, it is 
of the opinion that, here, these two items together do not 
constitute adequate notice as contemplated by controlling 
law.     

At minimum, a valid VCAA notice: 

(a)	explains VA's duties and veteran's rights under 
VCAA; and
 
(b)	specifically informs the veteran about information 
and evidence (i) required to substantiate the claim (to 
include a discussion of relevant regulations, including 
the "new and material evidence" standard applicable to 
this claim - see 38 C.F.R. § 3.156(a)(2001)); (ii) not 
of record necessary to substantiate the claim; (iii) 
that VA will seek to provide; and (iv) that the veteran 
is expected to provide; and 

(c)	asks the veteran whether he has any evidence in his 
possession that pertains to the claim.  

Such notice is to be provided on remand, and further claim 
development should be undertaken as appropriate after such 
notice is given.  

The claim is remanded, via the AMC in Washington, D.C., for 
the following actions, after which a de novo review should be 
undertaken by the RO:

1.  Review the claims folder and ensure 
that all notice and assistance 
requirements of the VCAA, VA regulations 
implementing VCAA, and all controlling 
precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), are 
met before further readjudication of the 
claim.  Compliance with this directive 
includes sending the veteran a VCAA 
notice, which should, at minimum, include 
the elements described above.  Further 
evidentiary development should be 
undertaken as appropriate following such 
notification.    

2.  Ask the veteran and/or his 
representative whether there exists any 
evidence not currently of record but 
relevant to the claimed irritable colon 
syndrome, bladder cancer, stomach 
condition, skin cancer, kidney condition, 
and hemorrhoids, as well as "new and 
material" evidence related to the 
claimed cervical and lumbar spine 
arthritis.  The veteran also should be 
asked to provide any other records not 
presently in the claims folder concerning 
purported in-service radiation exposure.  
If so, obtain and associate them with the 
claims folder.  If any of records are in 
the custody of private physicians, the 
veteran should be asked whether he would 
be willing to execute release forms to 
permit the RO to obtain these records 
directly.  If he is not so willing, he 
should be asked to provide these records 
himself.    

3.  Then review the record and 
readjudicate the matter to determine 
whether service connection is warranted 
for any of the claimed disorders or 
diseases and/or whether new and material 
evidence has been received to reopen the 
cervical and lumbar spine arthritis 
claim.  If the decision is adverse to the 
veteran on any issue, issue an updated 
Supplemental Statement of the Case and 
give the veteran and his representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order.  

The purpose of this remand order is to comply with due 
process requirements.  At this juncture, the Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this case.  

The veteran is not required to take action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




